DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-4, 6-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya, U.S. Pat. Pub. 2015/0263267, hereafter Kanaya (of record). 
Regarding claim 1, Kanaya discloses a semiconductor structure (MRAM, par. [0032]), comprising (Fig. 9):
an electrode element [111] having an upper surface, the upper surface comprising at least one convex curved portion  (par. [0050]); and 
a magnetic tunnel junction (MTJ) structure [108],[109],[110] , all of the at least one convex curved portions overlaps with the magnetic tunnel junction structure in a vertical direction.
Kanaya fails to explicitly disclose the upper surface comprising a plurality of convex curved portions arranged continuously.
However, this limitation is obvious over Kanaya because it merely reshapes the upper electrode. A change of shape of an element without introduction of new features is normally considered to be within the ability of one having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP, Latest Edition, 2144.04.IV.B.
 This is also the case in MTJ art, see par. [0038] of ‘624.
Regarding claim 2, Kanaya discloses everything as applied above. Kanaya further discloses wherein the electrode element [111] comprises  a lower electrode portion and an upper electrode portion on the lower electrode portion, wherein the upper electrode portion has the upper surface (the electrode [111] can be split in two portions as claimed).

Regarding claim 4, Kanaya discloses everything as applied above.  Kanaya further discloses (Fig. 9) wherein the upper electrode portion (of [111]) has a varied height, the lower electrode portion has a uniform height (one  can split [111] in upper and lower portions which satisfy the claim).
Regarding claim 6, Kanaya discloses everything as applied above. The limitation of claim 6 refers to the shape of an electrode. Changing the shape is normally considered within the ability of one having ordinary skill in the art, as applied in the rejection of claim 1 above. 
Regarding claim 7, Kanaya discloses everything as applied above.  Kanaya further discloses (Fig. 9, par. [0045]) wherein the electrode element is an electrode for a magnetic tunnel junction (MTJ) structure [108],[109],[110].
Regarding claim 8, Kanaya discloses everything as applied above.  Kanaya further discloses further comprising (Fig. 9) a magnetic tunnel junction structure [108],[109],[110], wherein the electrode element [111] is a top electrode for the magnetic tunnel junction structure.
Regarding claim 9, Kanaya discloses everything as applied above.   Kanaya further discloses (Fig. 9) further comprising a bottom electrode [107], wherein the magnetic tunnel junction structure [108],[109],[110] is electrically connected between the top electrode [111] and the bottom electrode [107] (par. [0045]).
Regarding claim 10, Kanaya discloses everything as applied above.  Kanaya further discloses (Fig. 9) further comprising a via element [105] (par. [0045]), wherein the magnetic tunnel junction structure [108],[109], [110] is on the via element [105].

Regarding claim 12, Kanaya discloses everything as applied above.   Kanaya further discloses (par. [0035], Fig. 9) wherein the conductive layer [102], [103] is a metal layer.
Regarding claim 13, Kanaya discloses everything as applied above.   Kanaya further discloses (par. [0038]) further comprising a dielectric layer [104] on a sidewall of the via element.
Regarding claim 14, Kanaya discloses everything as applied above.  Kanaya further discloses (par. [0060], Fig. 9) further comprising a dielectric film [113] on the dielectric layer [104], the magnetic tunnel junction [108]-[110] structure and the electrode element [111].
Regarding claim 16, Kanaya discloses everything as applied above.  Kanaya further discloses (par. [0056], Fig. 9)  further comprising a hard   mask layer [112] (silicon nitride, which is used to etch the bottom electrode [107]) on the electrode element.
Regarding claim 17, Kanaya discloses everything as applied above.  Kanaya further discloses (Fig. 9) further comprising a magnetic tunnel junction structure [108],[109],[110], wherein the electrode element [111] is on the magnetic tunnel junction structure.
Regarding claim 18, Kanaya discloses everything as applied above.  Kanaya further discloses (Fig. 9) wherein the hard mask layer [112] has a varied thickness.
Regarding claim 20, Kanaya discloses everything as applied above.  Kanaya further discloses (Fig. 9) further comprising a dielectric film [113] on the hard mask layer [112].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya, U.S. Pat. Pub. 2015/0263267, hereafter Kanaya (of record), in view of JP6,624,356, hereafter ‘356.

However, '356 discloses (Fig. 13) further comprising via elements [CW1],[CW2] separated from each other, wherein the magnetic tunnel junction structure is on the via elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kanaya with the teachings of more than one via elements, because it was held that duplication of parts is within the ability of one having ordinary skill in the art (MPEP, latest edition, 2144.04.VI.B, and case law therein).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya, U.S. Pat. Pub. 2015/0263267, hereafter Kanaya (of record), in view of Annuziata et. al., U.S. Pat. Pub. 2017/0186944, hereafter Annuziata. 
Regarding claim 19, Kanaya discloses everything as applied above. Kanaya fails to explicitly disclose wherein the varied thickness has a profile gradually decreasing from a center of the hard mask layer toward    two opposite sides of the hard mask layer.
However, Annuziata discloses (Fig. 3) wherein the varied thickness [201] has a profile gradually decreasing from a center of the hard mask layer toward    two opposite sides of the hard mask layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kanaya with the thickness as taught by Annuziata, because Annuziata teaches (par. [0039] that the thickness of hard mask layer can vary and this does not affect device performance.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-16, and 18-20 have been considered and are in part persuasive. The rejection under 35 U.S.C. 102 using the Japanese reference has been withdrawn (see pp.5-8 of Applicant’s response), the rejection under 35 U.S.C. 203 over Liao has been withdrawn.
However, Applicant’s response to the rejection under 35 U.S.C. 103 has been considered, but is not persuasive. See p. 10 and the Application itself. Arguments are directed to improvement of yield of the process of making the MTJ devices, not the MTJ device itself. While arguments may have merit for the process of making this device, it is not the process that is claimed, but a device having an electrode of a certain shape. Generally, one having ordinary skill in the art concludes that the shape of an electrode has no bearing on its and entire device’s performance because the electrode has very low resistance and thus is not the part that influences electrical properties of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


/VICTOR V BARZYKIN/Examiner, Art Unit 2817